Case 16-17473-mdc              Doc 79      Filed 10/15/18 Entered 10/15/18 15:00:17                Desc Main
                                          Document      Page 1 of 10



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
    IN RE:                                                   :   CHAPTER 13
                JOHN H. WALDORF,                             :
                                DEBTOR.                      :   BANKRUPTCY NO. 16-17473-MDC



                                           MEMORANDUM

    BY: MAGDELINE D. COLEMAN, UNITED STATES BANKRUPTCY JUDGE

             Before this Court for consideration is the Debtor’s Objection to Proof of Claim No. 1 as Filed by

Lisa Waldorf (the “Claim Objection”),1 filed by John H. Waldorf (the “Debtor”). By the Claim

Objection, the Debtor objects to the lone remaining unresolved component of the claim filed by his ex-

wife, Lisa Waldorf (“Claimant,” and together with Debtor, the “Parties”), which is for legal fees relating

to the Parties’ pre-petition divorce (the “Legal Fees”). The Debtor objects to the Legal Fees on the

grounds that they do not constitute a domestic support obligation entitled to priority under 11 U.S.C.

§507(a)(1)(A), but rather represent only a general unsecured claim. After consideration of the pleadings,

relevant law, and the facts in this case, the Court will overrule the Debtor’s objection as the Legal Fees at

issue constitute a domestic support obligation entitled to priority treatment.

I.           PROCEDURAL BACKGROUND

             On October 25, 2016, the Debtor filed a voluntary petition under Chapter 13 of the Bankruptcy

Code, 11 U.S.C. §101 et seq. (the “Bankruptcy Code”), together with his required schedules and

statements. 2 In his filed Schedule E/F, listing creditors who had unsecured claims against him, the Debtor

listed four claims with respect to Claimant, in the respective amounts of $3,913.00, $98,889.00, $775.00,




1   Bankr. Docket No. 16.
2   Bankr. Docket No. 1.
Case 16-17473-mdc               Doc 79    Filed 10/15/18 Entered 10/15/18 15:00:17               Desc Main
                                         Document      Page 2 of 10


and $1,398.00. 3 According to the Debtor’s Schedule E/F, each of these debts was incurred in December

2012 and were related to “equitable distribution.”

            On December 9, 2016, Claimant filed a proof of claim (the “Original Proof of Claim”) in the

Debtor’s bankruptcy case, asserting various types of debts in various amounts, but asserting they were

“all domestic support obligations. 4” Consistent with that position, Claimant asserted that $106,000.00

“plus counsel fees and child support” were entitled to priority under 11 U.S.C. §507(a)(1)(A) or (a)(1)(B)

as domestic support obligations. With respect to the Legal Fees, Claimant asserted in the addendum to

her Original Proof of Claim, in relevant part, that “Mr. Waldorf owes me $106,000.00 in counsel fees

ordered by the Family Court Judge who tried our case (approximately one third of the fees I incurred

during the divorce), which debt constitutes a domestic support obligation and, therefore, has the highest

priority.”

            On December 13, 2016, Claimant amended the Original Proof of Claim by breaking each of the

various debts asserted out into separate proofs of claim. 5 With respect to the Legal Fees, Claimant’s

amended claim (the “Amended Proof of Claim”) 6 again asserted a claim of $106,000.00 for “domestic

support obligation – legal fees” entitled to priority under 11 U.S.C. §507(a)(1)(A) or (a)(1)(B). The

Amended Proof of Claim incorporated the attachments filed with the Original Proof of Claim four days

earlier.

            On February 17, 2017, the Debtor filed the Claim Objection. Relevant to this decision, the

Debtor argued in the Claim Objection that the Legal Fees awarded to the Claimant were “punitive in

nature, and not in the nature of support.” The Debtor argued the Legal Fees therefore cannot be treated as

a debt “in the nature of support” pursuant to 11 U.S.C. §507(a)(1)(A). The Debtor further argued that the

Legal Fees were discharged in Claimant’s own bankruptcy case. The Debtor therefore requested that the


3   Schedule E/F, p. 7 of 11.
4   Claim 1-1.
5   Claims 1-2 through 1-5.
6   Claim 1-3.




                                                       2
Case 16-17473-mdc              Doc 79     Filed 10/15/18 Entered 10/15/18 15:00:17                Desc Main
                                         Document      Page 3 of 10


claim for Legal Fees be re-classified as a general unsecured claim subject to discharge upon completion

of the Debtor’s plan pursuant to 11 U.S.C. §1328(a).

            On March 24, 2017, the Debtor again filed a series of proofs of claim to amend those filed on

December 13, 2016. 7 With respect to the Legal Fees, Claimant’s amended claim (the “Second Amended

Proof of Claim”) asserted a claim of $100,131.34 for “Counsel fees domestic support obligation” entitled

to priority under 11 U.S.C. §507(a)(1)(A) or (a)(1)(B). Attached to Claimant’s Second Amended Proof of

Claim is a handwritten addendum reflecting that the original attorney’s fee award in the Parties’ divorce

proceedings, entered on December 21, 2011, was $98,889.34, which had increased to $100,131.34 with

the inclusion of post-judgment interest. Also on March 25, 2017, Claimant filed a response to the

Objection contending that all of the claims were priority domestic support obligations as defined by

§101(14A) of the Bankruptcy Code (the “Response”). 8

            On March 30, 2017, this Court held a hearing on the Claim Objection (the “Hearing”). At the

Hearing, the Parties advised the Court that they had resolved the Claim Objection with the exception of

the claim for Legal Fees. The Court ordered the Parties to file briefs in support of their respective

positions on whether the Legal Fees are entitled to priority status under 11 U.S.C. §507(a)(1)(A)-(B). On

April 28, 2017, the Debtor filed his supporting brief (“Debtor’s Brief”). 9 On May 12, 2017, Claimant

filed her supporting brief (“Claimant’s Brief”). 10

            On June 14, 2018, this Court held a status hearing, at which time the Court advised that the Claim

Objection with respect to the Legal Fees would be overruled, Claimant’s claim would be allowed as a

priority claim pursuant to 11 U.S.C. §507(a)(1)(A) as a domestic support obligation, and the Court would

issue an implementing order (the “Claim Allowance Order”). The Court entered the Claim Allowance




7   Claims 1-6 through 1-12.
8   Bankr. Docket No. 20.
9   Bankr. Docket No. 27.
10   Bankr. Docket. No. 36.




                                                        3
Case 16-17473-mdc                 Doc 79       Filed 10/15/18 Entered 10/15/18 15:00:17               Desc Main
                                              Document      Page 4 of 10


Order on September 19, 2018, 11 and issues this Memorandum in connection therewith.

II.         ADDITIONAL RELEVANT FACTUAL BACKGROUND

            The Parties were married on August 28, 1995. Claimant filed a complaint for divorce on April

23, 2007, in the Superior Court of New Jersey Chancery Division, Family Part (the “New Jersey Court”).

On December 21, 2011, after substantial litigation including fifteen days of hearings, the Honorable Hany

A. Mawla entered an order (the “Order”) 12 and a Statement of Reasons (the “Statement of Reasons”) 13

ordering the divorce of the Parties, allowing Claimant to retain custody of the Parties’ son, and otherwise

equitably distributing the Parties’ marital property. Of note for this matter, Judge Mawla ordered that the

Debtor pay $98,889.34 plus post-judgment interest for counsel fees and costs, an amount representing

approximately 40% of Claimant’s attorney’s fees in the divorce proceedings. 14

            The Debtor appealed the Order to the Superior Court of New Jersey Appellate Division (the

“Appellate Division”). On June 5, 2014, the Appellate Division affirmed the Order, including Judge

Mawla’s award of attorney’s fees to Claimant.

III.        DISCUSSION

            Resolution of the Claim Objection requires the Court to determine whether Claimant’s claim for

Legal Fees is entitled to priority treatment as a domestic support obligation. In relevant part,

§507(a)(1)(A) of the Bankruptcy Code grants first priority to “allowed unsecured claims for domestic

support obligations that, as of the filing of the petition in a case under this title, are owed to or recoverable

by a spouse, former spouse, or child of the debtor….” 11 U.S.C. §507(a)(1)(A). Section 101(14A) of the

Bankruptcy Code defines a “domestic support obligation” to mean:

                     a debt that accrues before, on, or after the date of the order for relief in a
                     case under this title, including interest that accrues on that debt as
                     provided under applicable nonbankruptcy law notwithstanding any other
                     provision of this title, that is–


11   Bankr. Docket No. 70.
12   Order dated December 21, 2011, attached as Ex. A to Bankr. Docket No. 27.
13   Statement of Reasons dated December 21, 2011, attached as Ex. 7 to Bankr. Docket No. 36.
14   Order, Paragraph 19.



                                                                4
Case 16-17473-mdc           Doc 79     Filed 10/15/18 Entered 10/15/18 15:00:17                   Desc Main
                                      Document      Page 5 of 10


                 (A) owed to or recoverable by–
                        (i) a spouse, former spouse, or child of the debtor or such child’s
                        parent, legal guardian, or responsible relative; or
                        (ii) a governmental unit;
                 (B) in the nature of alimony, maintenance, or support (including
                 assistance provided by a governmental unit) of such spouse, former
                 spouse, or child of the debtor or such child’s parent, without regard to
                 whether such debt is expressly so designated;
                 (C) established or subject to establishment before, on, or after the date of
                 the order for relief in a case under this title, by reason of applicable
                 provisions of–
                         (i) a separation agreement, divorce decree, or property settlement
                         agreement;
                         (ii) an order of a court of record; or
                         (iii) a determination made in accordance with applicable
                 nonbankruptcy law by a governmental unit; and
                 (D) not assigned to a nongovernmental entity, unless that obligation is
                 assigned voluntarily by the spouse, former spouse, child of the debtor, or
                 such child’s parent, legal guardian, or responsible relative for the purpose
                 of collecting the debt.

11 U.S.C. §101(14A). Here, the Parties dispute whether the attorneys’ fees the New Jersey Court

awarded in the Parties’ divorce proceedings are “in the nature of support” to Claimant.

        The Debtor argues that the New Jersey Court, in its Statement of Reasons issued in connection

with the Order, “detailed many instances during the course of the divorce in which Debtor’s behavior

would be considered bad faith and caused additional attorney’s fees to be incurred by Claimant … Given

this situation, the Court sought to sanction Debtor for his behavior by shifting responsibility for fees to

him.” Debtor’s Brief at 3. The Debtor argues that because this fee-shifting was due to bad faith litigation

behavior rather than a means to place the Parties on equal footing financially, it cannot be considered “in

the nature of support” for purposes of a priority domestic support obligation claim under §507(a)(1)(A).

Id.

        In response, Claimant argues that the attorneys’ fees the New Jersey Court awarded included a

bad faith component, “but was also awarded based upon numerous other factors, including Ms. Waldorf’s

financial needs due to her health concerns and due to Debtor’s refusal to honor his court ordered

obligations.” Claimant’s Brief at ¶2. Claimant argues that the Debtor’s characterization of the attorneys’




                                                      5
Case 16-17473-mdc           Doc 79      Filed 10/15/18 Entered 10/15/18 15:00:17                   Desc Main
                                       Document      Page 6 of 10


fees award as solely the product of bad faith “ignores the detailed analysis provided by the family court

judge in his statement of reasons … The judge’s findings clearly indicate that the intention to order

defendant to pay a portion of Ms. Waldorf’s fees was based upon her needs, even if those needs were

exacerbated by Debtor’s bad faith, thus making bad faith a component of the fee award.” Claimant’s

Brief at ¶31.

        Although the attorneys’ fee award was made in a state court proceeding, whether the obligation is

in the nature of support for the purposes of the Bankruptcy Code is a question of federal, not state, law.

In re Gianakas, 917 F.2d 759 (3d Cir. 1990). In Gianakas, the Third Circuit Court of Appeals identified

the factors that bankruptcy courts should examine when determining whether an obligation is in the

nature of alimony, maintenance or support. The Court instructed that the answer depends on a finding as

to the “intent of the parties at the time of the settlement agreement.” Id. at 762. Intent could best be

found by examining three principal indicators. “First, the court must examine the language and substance

of the agreement in the context of surrounding circumstances, using extrinsic evidence if necessary.” Id.

Acknowledging that the language of any agreement might prove insufficient to derive intent, the

bankruptcy court should also look to “the parties’ financial circumstances at the time of the settlement.”

Id. at 763. Finally, the bankruptcy court should analyze the function served by the obligation at the time

of the divorce or settlement. Id. This third inquiry should be limited to the nature of the obligation at the

time it was undertaken. Id.

        Here, the claim for Legal Fees does not arise from a divorce settlement agreement, but rather

from the Order entered by the New Jersey Court in December 2011. The Court will therefore look to the

Statement of Reasons issued by the New Jersey Court to determine the nature of the attorneys’ fees

awarded, with the focal point being the intent at the time the obligation was imposed. See Shirey v.

Shirey, 1998 U.S. Dist. LEXIS 2729, at *9-10; DeHart v. Miller (In re Miller), 424 B.R. 171, 175 (Bankr.

M.D. Pa. 2010) (where the obligation is the product of a state court order rather than a settlement

agreement, the intent of the state court issuing the divorce decree is substituted for the intent of the parties




                                                       6
Case 16-17473-mdc           Doc 79      Filed 10/15/18 Entered 10/15/18 15:00:17                 Desc Main
                                       Document      Page 7 of 10


when making a determination as to whether an award is in the nature of support or is a division of

property).

        After reviewing the New Jersey Court’s Statement of Reasons, this Court believes it is clear that

the intent in awarding Claimant a percentage of her counsel fees was that the award serve as support for

Claimant. While there is no doubt that the award was prompted in part by the bad faith conduct of the

Debtor during the divorce proceedings, the New Jersey Court’s decision was inarguably guided by the

nine-factor test set forth in Rule 5:3-5(c) of the Rules Governing the Courts of the State of New Jersey.

Statement of Reasons at 243 (“The Court’s decision is governed by Rule 5:3-5(c) which has factors in it

that the Court must analyze.”). That rule, governing the award of attorney fees in civil family actions in

New Jersey, permits a court, in its discretion, to

                 make an allowance to be paid by any party to the action, including … on
                 any claim for divorce, … support, alimony, custody, parenting time,
                 equitable distribution … In determining the amount of the fee award, the
                 court should consider … the following factors: (1) the financial
                 circumstances of the parties; (2) the ability of the parties to pay their own
                 fees or contribute to the fees of the other party; (3) the reasonableness
                 and good faith of the positions advanced by the parties both during and
                 prior to trial; (4) the extent of the fees incurred by both parties; (5) any
                 fees previously awarded; (6) the amount of fees previously paid to
                 counsel by each party; (7) the results obtained; (8) the degree to which
                 fees were incurred to enforce existing orders or to compel discovery; and
                 (9) any other factor bearing on the fairness of the award.

N.J. Court Rules, 1969, R. 5:3-5(c).

        The New Jersey Court applied each of these nine factors in determining that the Debtor should be

responsible for a portion of Claimant’s fees, but clearly viewed the attorneys’ fees award as necessary to

support Claimant given the disparate financial circumstances between her and the Debtor.

                 First, the financial circumstances of the parties. Plaintiff’s financial
                 circumstances are dire. Her income is limited. She will be homeless if
                 the defendant doesn’t pay support. She has substantial expenses and no
                 means to pay her attorney’s fees. The defendant’s costs are minimal. He
                 has a partner who defrays and bankrolls his expenses and he has the
                 means to earn in the mid six figures of income. This factor weighs in
                 favor of the plaintiff.




                                                      7
Case 16-17473-mdc               Doc 79        Filed 10/15/18 Entered 10/15/18 15:00:17                            Desc Main
                                             Document      Page 8 of 10


Statement of Reasons at 243. The New Jersey Court also found that Claimant “ha[d] no ability pay her

own fees or contribute to the defendant’s.” Statement of Reasons at 243. Addressing the fees incurred by

both Parties, the New Jersey Court found that Claimant had incurred fees of almost $210,000.00, while

the Debtor had incurred only $62,548.00. Statement of Reasons at 249. The court found that this

disparity weighed heavily in favor of the Debtor contributing to Claimant’s fees. Statement of Reasons at

249. Furthermore, in considering whether there were any factors, other than those expressly enumerated

in Rule 5:3-5(c), weighing in favor of shifting Claimant’s counsel fees to the Debtor, the court observed

that Claimant’s former counsel was pursuing her for the fees and, to avoid the imposition of liens on her

home, she was required to liquidate her 401(k). Statement of Reasons at 252.

         The New Jersey Court did not award Claimant a portion of her counsel fees only as a punitive

measure for the Debtor’s bad faith conduct in the divorce proceedings. Rather, an examination of the

Statement of Reasons makes clear that the court intended the award to help offset the extreme hardship

that Claimant’s counsel fees would present to her. The first factor under Gianakas weighs in favor of a

finding that the fees are “in the nature of support” and therefore constitute a domestic support

obligation. 15

         Although the Court believes the language of the Statement of Reasons is sufficiently clear to

derive the intent of the New Jersey Court in awarding the attorneys’ fees to Claimant, the Parties’

financial circumstances at the time the Order was entered also supports the conclusion that the award was

in the nature of support. As discussed above, in awarding the attorneys’ fees the New Jersey Court made


15 The Court rejects the Debtor’s argument that the attorneys’ fees award cannot be in the nature of support because “support was

already provided for by the family court in the areas of permanent alimony and child support.” Debtor’s Brief at 4. The fact that
the New Jersey Court separately provided for alimony and child support does not bar the conclusion that the attorneys’ fees
award was also in the nature of support, particularly given the New Jersey Court’s stated reasons for awarding it. The Debtor
selectively relies on one sentence from the Appellate Division opinion affirming the Order stating that “Here, even though once
support has been paid there is no disparity between the parties’ incomes, defendant’s continuous and severe bad faith makes the
court’s decision to award counsel fees reasonable.” Debtor’s Brief at 3. The New Jersey Court clearly did not rely only on the
Debtor’s bad faith in making the award, a fact which the Appellate Division also acknowledged but the Debtor ignores: “We
conclude that, among other factors, plaintiff’s great need, defendant’s ability to pay, and defendant’s extreme bad faith warrant
the award granted.” Waldorf v. Waldorf, 2014 N.J. Super. Unpub. LEXIS 1297, at * 21 (N.J. Super. Ct. App. Div. June 5, 2014).
Moreover, this Court is persuaded that the relevant inquiry is not the grounds on which the Appellate Division affirmed the New
Jersey Court’s Order and Statement of Reasons, but rather this Court’s focus should be on the Order and Statement of Reasons.
The Third Circuit has made clear that the nature of an obligation should be determined by reference to the time at which the
obligation was created. Gianakas, 917 F.2d at 763.


                                                                8
Case 16-17473-mdc           Doc 79      Filed 10/15/18 Entered 10/15/18 15:00:17                  Desc Main
                                       Document      Page 9 of 10


clear that Claimant’s financial circumstances were dire, with limited income and likelihood of

homelessness without the Debtor’s support. Statement of Reasons at 243. The court observed that

Claimant had substantial expenses and “no means to pay her attorney’s fees.” Id. Furthermore, as the

result of the Order, Claimant would be solely responsible for raising the son of Claimant and the Debtor.

By contrast, the Debtor “ha[d] a partner who defrays and bankrolls his expenses” and had the ability to

earn a very significant income. Statement of Reasons at 243. As such, at the time of the Order awarding

Claimant attorneys’ fees, the Parties’ respective financial circumstances supports the conclusion that the

award was in the nature of support. Gianakas, 917 F.2d at 763 (“The facts that one spouse had custody of

minor children, was not employed, or was employed in a less remunerative position than the other spouse

are aspects of the parties’ financial circumstances at the time the obligation was fixed which shed light on

the inquiry into the nature of the obligation as support.”).

        Finally, the Court also finds that the third factor Gianakas instructs bankruptcy courts to consider,

i.e. the function served by the obligation at the time it was created, supports a finding that the attorneys’

fees are in the nature of support. Although the New Jersey Court did not expressly state that the fees

were being awarded to serve as insurance that Claimant would be able to maintain daily necessities for

her and her son, it is evident that the court was concerned with the impact the fees would have on her

existence. In the context of awarding Claimant fees, the court noted that, absent support from the Debtor,

she would be homeless. Statement of Reasons at 243. The court also noted that Claimant’s income was

limited and her expenses substantial. Statement of Reasons at 243. This Court believes that these stated

reasons for awarding fees to Claimant reveal the function the New Jersey Court intended they serve – to

enable Claimant and her son to keep their heads above water without the crushing effect of very

significant legal fees, caused in large part by the Debtor’s bad conduct in the divorce proceedings.

        The Court concludes that, after application of the Gianakas factors to the facts here, the

attorneys’ fees awarded to Claimant were “in the nature of support,” and her Legal Fees claim is entitled

to administrative priority pursuant to §507(a)(1)(A). Furthermore, the Court rejects the Debtor’s

argument that, even if the Legal Fees claim is entitled to priority status, it should be reduced by


                                                       9
Case 16-17473-mdc          Doc 79     Filed 10/15/18 Entered 10/15/18 15:00:17                   Desc Main
                                     Document     Page 10 of 10


$15,000.00, representing the amount of attorney’s fees discharged in Claimant’s personal Chapter 7

bankruptcy. The Debtor offers no authority in support of this argument. The discharge of a portion of

Claimant’s debt to her former counsel does not represent a discharge of the Debtor’s debt to Claimant.

The two debts are mutually exclusive. Claimant’s debt to her former counsel arose out of a contractual

relationship, while the Debtor’s debt to Claimant arose out of the New Jersey Court’s Order. The latter is

a domestic support obligation, not subject to reduction based on the discharge of a portion of Claimant’s

debt to her former counsel.

CONCLUSION

        For the reasons discussed above, this Court will overrule the Debtor’s objection to Claimant’s

claim for Legal Fees, and allow the claim in full as a domestic support obligation entitled to priority

payment under §507(a)(1)(A).


Dated: October 15, 2018
                                                          HONORABLE MAGDELINE D. COLEMAN
                                                          UNITED STATES BANKRUPTCY JUDGE

Patricia M. Mayer, Esquire
Waterman & Mayer, LLP
301 Oxford Valley Road, Suite 203B
Yardley, PA 19067

Lisa Waldorf
2321 Fitzwater Street, Apt. 310
Philadelphia, PA 19146

William C. Miller, Esquire
Chapter 13 Trustee
1234 Market Street, Suite 1813
Philadelphia, PA 19107

United States Trustee
833 Chestnut Street, Suite 500
Philadelphia, PA 19107




                                                     10
